The State of TexasAppellee/s




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                         February 27, 2014

                                       No. 04-00-00296-CR

                                      Edward M. JOHNSON,
                                            Appellant

                                                  v.

                                    THE STATE OF TEXAS,
                                          Appellee

                    From the 144th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 1998-CR-6320
                           Honorable Mark A. Luitjen, Judge Presiding


                                          ORDER
Sitting:         Catherine Stone, Chief Justice
                 Sandee Bryan Marion, Justice
                 Luz Elena D. Chapa, Justice


           The Appellant’s Motion for Reformation of Judgment is hereby DENIED.



                                                       _________________________________
                                                       Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of February, 2014.



                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court